Citation Nr: 0104994	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
right ankle disorder with bursitis and Achilles 
tendonitis.  

2. Entitlement to a rating in excess of 10 percent for left 
wrist tenosynovitis, status post ganglion cyst excision.  

3. Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
April 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1997 rating 
decision, in which the RO granted the veteran's claims of 
service connection, inter alia, for a right ankle disorder 
with bursitis and Achilles tendonitis; left wrist 
tenosynovitis, status post ganglion cyst excision; and left 
knee patellofemoral syndrome.  The disorders were determined 
to be noncompensable, with an effective date from April 1997.  
The veteran filed an NOD in January 1998, and the RO issued 
an SOC in February 1998.  The veteran filed a substantive 
appeal in March 1998.  In February 1999, the veteran 
testified before a Hearing Officer at the VARO in Columbia.  
A Hearing Officer's Decision and Supplemental Statement of 
the Case (SSOC) were issued in March 1999.  An additional 
SSOC was issued in July 1999.

In January 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Columbia.  Thereafter, the veteran's appeal came before 
the Board, which, in a May 2000 decision, remanded the appeal 
with respect to a right ankle, left wrist, and left knee to 
the RO for additional development.  In a September 2000 
rating decision, the RO increased the veteran's disability 
ratings to 10 percent, effective from April 1997.  An SSOC 
was issued in October 2000.  

In addition, we are aware that the veteran perfected an 
appeal as to the issues of service connection for a right 
knee disorder, and a rating in excess of 10 percent for 
gastroesophageal reflux disease.  In a VA Form 9 (Appeal to 
Board of Veterans' Appeals), dated in January 2000, the 
veteran withdrew those two issues from appellate status, and 
thus they are not before us at this time.  


FINDINGS OF FACT

1. The veteran has complained of functional loss and pain as 
a result of his service-connected right ankle, left wrist, 
and left knee disabilities.  

2. Upon VA examination in August 2000, clinical evaluation of 
the veteran's right ankle, left wrist, and left knee 
revealed a normal range of motion of those joints, without 
X-ray evidence of arthritis.  

3. The veteran's service-connected right ankle, left wrist, 
and left knee do not reflect limitation of motion or X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for a right ankle disorder with bursitis and 
Achilles tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5024 (2000).  

2. The schedular criteria for a rating in excess of 10 
percent for left wrist tenosynovitis, status post ganglion 
cyst excision, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5024 (2000).  

3. The schedular criteria for a rating in excess of 10 
percent for left knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5019 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that the veteran filed a 
claim seeking service connection for disabilities of his 
right ankle, left wrist, and left knee in June 1997, after 
separation from the U.S. Air Force in April of that year.

The following month, he was medically examined for VA 
purposes.  During a general medical examination, the examiner 
noted that the veteran had tenderness in the right Achilles 
tendon, at the calcaneus and slightly above.  The left knee 
was noted to have significant crepitus, with a slightly lax 
patella.  The extension and flexion of the wrists were 
reported as being normal.  The examiner's impression included 
right Achilles pain, bilateral knee pain, and status post 
ganglion cyst excision.  During a VA "Joints" examination, 
the veteran's knees were found to have a range of motion of 0 
to 140 degrees, without evidence of varus/valgus instability.  
There was some mild crepitation at the patellofemoral joint 
on the left side, with a mildly positive patella grind test.  
There was no evidence of joint line tenderness or 
instability.  In addition, the veteran was noted to complain 
of right posterior ankle pain.  On clinical evaluation, there 
was a full range of motion in the right ankle, without 
evidence of instability, swelling, or deformity.  Associated 
radiographs of the veteran's left knee and right ankle were 
negative.  The examiner's impression was mild bilateral 
patellofemoral syndrome, worse on the left than right; and 
mild retro-calcaneal bursitis.  

In an August 1997 rating action, the RO service connected the 
veteran for right ankle bursitis, for residuals of removal of 
a left wrist ganglion cyst, and for patellofemoral syndrome 
of the left knee.  All of the disabilities were found to be 
noncompensable.  In January 1998, the veteran filed an NOD in 
which he reported that his injuries limited his everyday life 
as well as his employment opportunities.  He noted that 
standing for more than 15 minutes, or grocery shopping and 
walking around a store for an hour, was impossible for him to 
do without a significant amount of pain.  The veteran also 
indicated that he could no longer type for any length of time 
because of pain in his left wrist.  

In a subsequent VA Form 9, dated in March 1998, the veteran 
reported that, for approximately seven years, his left knee 
had caused him tremendous problems.  He noted that standing 
for any period of time, or walking up and down stairs, was 
extremely difficult due to significant pain.  He indicated 
that his left knee locked up quite often, snapped, and popped 
constantly.  The joint was reported to ache, and bending and 
flexing the knee was extremely painful.  With respect to his 
right ankle, the veteran reported that it became painful on 
use, and that a one-hour trip to the store required him to 
take two breaks during which he would sit and rest the joint.  
As for his left wrist, he reported that he could no longer 
type for more than 10 to 15 minutes, and that even a limited 
amount of typing resulted in pain, as a result of which his 
job prospects were limited.  

In February 1999, the veteran testified before a Hearing 
Officer at the VARO in Columbia.  He again reiterated 
previously made contentions with respect to pain and 
fatigability on use of his right ankle, left wrist, and left 
knee.  In addition to his testimony, he submitted medical 
records from Bret Fisher, D.O., dated in May and July 1998.  
In particular, a May 1998 treatment record noted a diagnosis 
which included arthralgias.  In June 1999, the RO received 
additional service medical records, dated from January to 
March 1997.  These records noted the veteran's complaints of 
pain with respect to his disabilities upon standing or with 
activity.  

In January 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the 
Columbia VARO.  He reiterated previously made contentions 
regarding increased pain and fatigue with activities 
associated with his right ankle, left wrist, and left knee.  

In August 2000, the veteran again underwent VA medical 
examination.  With respect to his right Achilles tendon, the 
veteran reported that he had a chronic aching pain in the 
area of the posterior left ankle and the insertion of the 
Achilles tendon.  This was aggravated by any kind of weight 
bearing, standing, walking, etc.  He indicated that, after an 
hour of weightbearing, the pain would become so severe that 
he had to stop what he was doing and sit down.  The veteran 
reported that he had a brace which he wore, but that he only 
wore it for strenuous activity, such as playing basketball.  
However, he was able to play basketball only for a few 
minutes before the pain became a problem.  Additionally, the 
veteran indicated that he attempted to exercise, walking a 
mile three times a week.  

With respect to his left wrist, the veteran noted his medical 
history, which reflected chronic left wrist pain for a number 
of years.  He indicated that he had had a ganglion cyst 
successfully removed in 1997, and had had the same 
symptomatology associated with left wrist pain since that 
time.  The veteran complained of continued chronic pain and 
numbness with use, and reported that the numbness was 
relieved by manipulating his left wrist back and forth for a 
short period of time.  With respect to his left knee, the 
veteran reported experiencing a chronic low grade ache in the 
knee which could begin when he awakened in the morning.  He 
indicated that weightbearing on the knee more than 45 minutes 
caused increased pain.  He also reported crepitus with 
motion, and that he wore a knee brace occasionally.  His 
ability to work was reported as not being affected by any of 
the above disabilities.  

On clinical evaluation, the veteran's right ankle was normal 
to inspection, with tenderness only over the distal Achilles 
tendon and over the insertion area of the Achilles tendon 
into the distal aspect of the calcaneus.  There was a full 
range of motion, without pain or crepitus at the joint.  
Examination of the left wrist revealed a full range of 
motion, with complaints of discomfort with flexion.  The 
strength of the wrist was noted to be grossly the same as 
that of the right wrist.  There was no Tinel's sign elicited 
with percussion over the medial aspect of the palmar surface 
of the wrist.  

As for evaluation of the veteran's left knee, it was found 
normal in appearance, with no tenderness elicited over the 
joint space.  There was a full range of motion, with minimal 
crepitus noted.  In addition, there was no abnormality to 
varus or valgus stress, and no drawer or McMurray's sign 
could be elicited.  Radiographic studies of all three joints 
were normal.  The examiner's diagnoses were 
bursitis/tendonitis of the Achilles tendon/right ankle, with 
residuals; chronic tenosynovitis of the left wrist, with 
residuals; and patellofemoral syndrome of the left knee, with 
residuals.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action, including that undertaken pursuant 
to the remand by the Board, has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The Board further recognizes that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to service connection, and a 
later claim for an increased rating.  See Fenderson v. West, 
12 Vet.App. 119, 126 (1999).  The Court held that, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based upon the facts found -- a 
practice known as assigning "staged" ratings.  In view of 
the Court's holding in Fenderson, it is necessary to consider 
whether the veteran is entitled to a "staged" rating for 
disabilities of the right ankle, left wrist, and left knee, 
as the Court has indicated can be done in this type of case.

The RO has assigned 10 percent evaluations for the veteran's 
right ankle disorder with bursitis and Achilles tendonitis; 
left wrist tenosynovitis, status post ganglion cyst excision; 
and left knee patellofemoral syndrome, in accordance with the 
criteria set forth in the Rating Schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5019 and 5024, for bursitis and 
tenosynovitis, respectively.  

The Board notes that the diseases under Codes 5013 through 
5024 will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative, except for gout, which 
will be rated under DC 5002.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (2000).  The shoulder, elbow, wrist, 
hip, knee, and ankle are considered to be major joints for 
the purpose of rating disability for arthritis.  38 C.F.R. § 
4.45.  

In reviewing the medical evidence, particularly the veteran's 
most recent VA examination, dated in August 2000, 
radiographic studies of the right ankle, left wrist, and left 
knee were negative for findings of arthritis.  On clinical 
evaluation, the veteran's joints evidenced a full range of 
motion, although there was discomfort with wrist flexion.  
Given the lack of arthritic findings and limitation of 
motion, the Board finds the veteran does not warrant a higher 
evaluation under DC 5003, or under those rating criteria 
which specifically evaluate limitation of motion of the 
ankle, wrist, and knee.  See DCs 5270 and 5271 for ankylosis 
and limitation of motion of the ankle; DCs 5214 and 5215 for 
ankylosis and limitation of motion of the wrist; as well as 
DCs 5256, 5260, and 5261 for ankylosis of the knee, 
limitation of flexion of the leg, and limitation of extension 
of the leg.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the Court held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
as to additional factors affecting limitation of motion.  We 
have evaluated this case in view of the extensive discussion 
of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca decision, as well 
as under 38 C.F.R. § 4.59, in full awareness that the impact 
of pain must be factored into an overall disability rating.  
The principal requirement of DeLuca and the regulations is 
that we consider flare-ups, weakness, pain on movement, etc., 
and not simply rate on limitation of motion objectively 
demonstrated on VA examination.  On the other hand, the law 
does not require that ratings are to be assigned based upon 
the worst possible symptoms found or described in an 
extensive medical record.  

The Board is cognizant that, as part of our May 2000 remand 
order, we instructed the RO to schedule the veteran for an 
additional VA examination so that an examiner could make 
findings with respect to functional impairment and pain in 
accordance with DeLuca, supra.  The recent examiner, while 
conducting a thorough examination, did not discuss the 
veteran's pain, and the effect, if any, it would have upon 
his functional ability.  We note that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet.App. 268 (1998).  

In this instance, the RO, in its September 2000 rating 
decision, noted that the examiner had not discussed the 
DeLuca criteria in the examination report, as had been 
requested by the Board.  The RO subsequently rated the 
veteran's service-connected disorders of the right ankle, 
left wrist, and left knee as each 10 percent disabling, in 
full consideration of the veteran's complaints of pain and 
functional impairment.  The Board is cognizant that, when our 
remand order is not complied with, the usual course of action 
is for the Board to again remand the appeal to the RO so that 
compliance may be effectuated.  However, in this instance, we 
find the lack of compliance resulted in harmless error.  See 
38 U.S.C.A. § 7261.  

In reaching this conclusion, we note that the veteran's VA 
medical examination was essentially normal, with no 
limitation of motion or X-ray evidence of arthritis, although 
the veteran did complain of discomfort with wrist flexion.  
The increase in the veteran's disability ratings to 10 
percent compensated him for any pain or functional loss he 
experiences, given the lack of any other appreciable clinical 
findings on examination.  Also, the evidence does not reflect 
that the veteran would warrant a higher disability rating 
under DC 5003, 5019, or 5024.  Therefore, after careful 
review of the record, the Board can find no reason that a 
remand of the veteran's appeal, for insufficient compliance 
with the remand order, would be judicially expedient or 
otherwise result in a different finding.  Thus, such a remand 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  

Thus, with respect to the veteran's service-connected right 
ankle, left wrist, and left knee, we note that the higher of 
two ratings is to be assigned only where the overall 
disability picture more nearly approximates the criteria for 
such a rating.  See 38 C.F.R. § 4.7.  In view of the medical 
evidence before us, it is the Board's judgment that the 
preponderance of the evidence is against ratings in excess of 
10 percent for the veteran's right ankle disorder with 
bursitis and Achilles tendonitis; left wrist tenosynovitis, 
status post ganglion cyst excision; and left knee 
patellofemoral syndrome.  38 C.F.R. § 4.71a, DCs 5019 and 
5024.  

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, and 
no contention, that the veteran's service-connected right 
ankle, left wrist, and/or left knee disabilities have caused 
marked interference with his employment or necessitated 
frequent hospitalization.  See Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

Finally we note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected disorders of the right ankle, left wrist, and/or 
left knee, as the Court indicated can be done in this type of 
case.  Currently, the veteran is receiving 10 percent 
evaluations for the disabilities of his right ankle, left 
wrist, and left knee, effective from April 1997, the date of 
his separation from active service.  We find that, at no time 
since the veteran left service and filed his original claim 
for service connection, have his service-connected disorders 
of the right ankle, left wrist, and left knee, been more 
disabling than as currently rated under this decision.


ORDER

1. Entitlement to a rating in excess of 10 percent for a 
right ankle disorder, with bursitis and Achilles 
tendonitis, is denied.  

2. Entitlement to a rating in excess of 10 percent for left 
wrist tenosynovitis, status post ganglion cyst excision, 
is denied.  

3. Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

